                                      United States Bankruptcy Court
                                     Middle District of Pennsylvania
In re:                                                                                 Case No. 20-00599-HWV
Roman Catholic Diocese of Harrisburg                                                   Chapter 11
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0314-1          User: AutoDocke              Page 1 of 2                   Date Rcvd: Feb 27, 2020
                              Form ID: 309F1               Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 29, 2020.
db             +Roman Catholic Diocese of Harrisburg,     4800 Union Deposit Road,    Harrisburg, PA 17111-3775
aty            +Clayton William Davidson,    McNees Wallace and Nurick LLC,     100 Pine Street,    PO Box 1166,
                 Harrisburg, PA 17108-1166
aty            +D. Troy Sellars,    Office of the United States Trustee,     228 Walnut St.,    Suite 1190,
                 Harrisburg, PA 17101-1722
aty            +Evan Atkinson,    Waller Lansden Dortch & Davis LLP,     100 Congress Ave,    Suite 1800,
                 Austin, TX 78701-4042
aty            +Gregory Benjamin Schiller,    US Department of Justice,     Office of the US Trustee,
                 228 Walnut Street, Room 1190,     Harrisburg, PA 17101-1722
aty            +Joshua J. Voss,    Kleinbard LLC,    1717 Arch Street,    5th Floor,   Philadelphia, PA 19103-2782
aty            +Kelly M Neal,    Buchanan Ingersoll and Rooney PC,     Union Trust Building,
                 501 Grant Street, Suite 200,     Pittsburgh, PA 15219-4413
aty            +Matthew Hermann Haverstick,    Kleinbard LLC,    Three Logan Square,
                 1717 Arch Street, 5th Floor,     Philadelphia, PA 19103-2782
aty            +Timothy P. Palmer,    Buchanan Ingersoll & Rooney, P.C.,     Union Trust Building,
                 501 Grant Street, Suite 200,     Pittsburgh, PA 15219-4413
aty            +Tyler Nathaniel Layne,    Waller Lansden,    511 Union Street,    Ste 2700,
                 Nashville, TN 37219-1791
cr             +PNC Bank, National Association,     ATTN: Kelly M. Neal, Esquire,
                 Buchanan Ingersoll & Rooney PC,     Union Trust Building,    501 Grant Street, Suite 200,
                 Pittsburgh, PA 15219-4413
clagt          +Sid Garabato,    Epiq Corporate Restructuring, LLC,     777 Third Avenue,    Ste 12th Floor,
                 New York, NY 10017-1302
5303365        +Anthony Higgins,    Commonwealth of PA Department of,     Labor &Industry Collections Support Unit,
                 651 Boas Street Room 925,    Harrisburg, PA 17121-0751
5303536        +Buchanan Ingersoll & RooneyPC,     ATTN: Kelly M. Neal, Esquire,     Union Trust Building,
                 501 Grant Street, Suite 200,     Pittsburgh, PA 15219-4413
5303383         Clayton W. Davidson, Esquire,     McNees Wallace & Nurick LLC,    100 Pine Street, PO Box 1166,
                 Harrisburg, PA 17108-1166
5303150        +D Troy Sellars, Esquire,    Office of the United States Trustee,
                 Middle District of Pennsylvania,     228 Walnut Street Suite 1190,    Harrisburg, PA 17101-1722
5303191        +Epiq Corporate Restructuring, LLC,     Attn: Sidney Garabato,    777 Third Avenue, 12th Floor,
                 New York, NY 10017-1302
5303151        +Gregory B. Schiller, Esquire,     Office of the United States Trustee,
                 Middle District of Pennsylvania,     228 Walnut Street Suite 1190,    Harrisburg, PA 17101-1722
5304581        +Joshua J. Voss,    KLEINBARD LLC,    Three Logan Square,    1717 Arch Street, 5th Floor,
                 Philadelphia, PA 19103-2782
5305829        +Matthew H. Haverstick,    KLEINBARD LLC,    Three Logan Square,    1717 Arch Street, 5th Floor,
                 Philadelphia, PA 19103-2782

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: blake.roth@wallerlaw.com Feb 27 2020 19:24:44       Blake D Roth,
                 Waller Lansden Dortch & Davis, LLP,    511 UNion Street, 27th Floor,    Nashville, TN 37219
smg             EDI: IRS.COM Feb 28 2020 00:23:00      Internal Revenue Service,    PO Box 7346,
                 Philadelphia, PA 19101-7346
ust            +E-mail/Text: USTPRegion03.HA.ECF@USDOJ.GOV Feb 27 2020 19:25:26       United States Trustee,
                 228 Walnut Street, Suite 1190,    Harrisburg, PA 17101-1722
cr             +EDI: PRA.COM Feb 28 2020 00:23:00      PRA Receivables Management, LLC,    PO Box 41021,
                 Norfolk, VA 23541-1021
5303257        +E-mail/Text: ra-li-ucts-bankhbg@state.pa.us Feb 27 2020 19:25:39       COMMONWEALTH OF PA UCTS,
                 DEPARTMENT OF LABOR AND INDUSTRY,    COLLECTIONS SUPPORT UNIT,    651 BOAS STREET, ROOM 925,
                 HARRISBURG, PA 17121-0751
5303578        +EDI: RMSC.COM Feb 28 2020 00:23:00      Synchrony Bank,   c/o PRA Receivables Management, LLC,
                 PO Box 41021,   Norfolk, VA 23541-1021
                                                                                               TOTAL: 6

           ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr*            +COMMONWEALTH OF PA - UCTS,    DEPARTMENT OF LABOR AND INDUSTRY,    COLLECTIONS SUPPORT UNIT,
                 651 BOAS ST, ROOM 925,    HARRISBURG, PA 17121-0751
                                                                                              TOTALS: 0, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.




      Case 1:20-bk-00599-HWV Doc 65 Filed 02/29/20 Entered 03/01/20 00:34:17                          Desc
                           Imaged Certificate of Notice Page 1 of 4
District/off: 0314-1                  User: AutoDocke                    Page 2 of 2                          Date Rcvd: Feb 27, 2020
                                      Form ID: 309F1                     Total Noticed: 26


             ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 29, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 27, 2020 at the address(es) listed below:
              Blake D Roth    on behalf of Debtor 1    Roman Catholic Diocese of Harrisburg
               blake.roth@wallerlaw.com,
               deborah.liles@wallerlaw.com;chris.cronk@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Blake D Roth    on behalf of Plaintiff    Roman Catholic Diocese of Harrisburg
               blake.roth@wallerlaw.com,
               deborah.liles@wallerlaw.com;chris.cronk@wallerlaw.com;annmarie.jezisek@wallerlaw.com
              Clayton William Davidson    on behalf of Interested Party    S&T Bank successor to Integrity Bank
               cdavidson@mwn.com, nwelch@mwn.com
              D. Troy Sellars    on behalf of Asst. U.S. Trustee    United States Trustee
               D.Troy.Sellars@usdoj.gov, ustpregion03.ha.ecf@usdoj.gov
              Evan Atkinson     on behalf of Debtor 1    Roman Catholic Diocese of Harrisburg
               evan.atkinson@wallerlaw.com
              Gregory Benjamin Schiller    on behalf of Asst. U.S. Trustee    United States Trustee
               Gregory.B.Schiller@usdoj.gov, ustpregion03.ha.ecf@usdoj.gov
              Joshua J. Voss    on behalf of Plaintiff    Roman Catholic Diocese of Harrisburg
               jvoss@kleinbard.com, hbondiskey@kleinbard.com
              Joshua J. Voss    on behalf of Debtor 1    Roman Catholic Diocese of Harrisburg jvoss@kleinbard.com,
               hbondiskey@kleinbard.com
              Kelly M Neal    on behalf of Creditor    PNC Bank, National Association kelly.neal@bipc.com,
               donna.curcio@bipc.com
              Matthew Hermann Haverstick    on behalf of Debtor 1    Roman Catholic Diocese of Harrisburg
               mhaverstick@kleinbard.com, hbondiskey@kleinbard.com
              Matthew Hermann Haverstick    on behalf of Plaintiff    Roman Catholic Diocese of Harrisburg
               mhaverstick@kleinbard.com, hbondiskey@kleinbard.com
              Sid Garabato     sgarabato@epiqglobal.com, rjacobs@ecf.epiqsystems.com
              Steven Jay Engelmyer    on behalf of Plaintiff    Roman Catholic Diocese of Harrisburg
               sengelmyer@kleinbard.com
              Tyler Nathaniel Layne    on behalf of Debtor 1    Roman Catholic Diocese of Harrisburg
               tyler.layne@wallerlaw.com
              United States Trustee    ustpregion03.ha.ecf@usdoj.gov
                                                                                               TOTAL: 15




        Case 1:20-bk-00599-HWV Doc 65 Filed 02/29/20 Entered 03/01/20 00:34:17                                                 Desc
                             Imaged Certificate of Notice Page 2 of 4
 Information to identify the case:
 Debtor
                Roman Catholic Diocese of Harrisburg                                       EIN:   23−1494791
                Name

 United States Bankruptcy Court     Middle District of Pennsylvania                         Date case filed for chapter:       11      2/19/20

            1:20−bk−00599−HWV
 Case number:

Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                   02/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       Roman Catholic Diocese of Harrisburg


  2. All other names used in the aka Diocese of Harrisburg
     last 8 years


  3. Address                                  4800 Union Deposit Road
                                              Harrisburg, PA 17111

  4. Debtor's attorney                        Blake D Roth                                               Contact phone 615−850−8749
      Name and address                        Waller Lansden Dortch & Davis, LLP
                                              511 UNion Street, 27th Floor                               Email: blake.roth@wallerlaw.com
                                              Nashville, TN 37219

  5. Bankruptcy clerk's office                                                                            Hours open:
      Documents in this case may be filed                                                                 Monday − Friday 9:00 AM to 4:00 PM
      at this address.
                                              Ronald Reagan Federal Building
      You may inspect all records filed in    228 Walnut St, Rm 320                                       Contact phone (717) 901−2800
      this case at this office or online at   Harrisburg, PA 17101−1737
      www.pacer.gov.                                                                                      Date: 2/27/20


  6. Meeting of creditors                     March 20, 2020 at 01:00 PM                                  Location:
      The debtor's representative must
      attend the meeting to be questioned The meeting may be continued or adjourned to a later            Ronald Reagan Federal Building,
      under oath.                         date. If so, the date will be on the court docket.              Trustee Hearing Rm, Rm. 1160, 11th
      Creditors may attend, but are not
      required to do so.                                                                                  Floor, 228 Walnut Street, Harrisburg,
                                             *** Valid photo identification and proof of social           PA 17101
                                                        security number are required ***

For more information, see page 2 >
Receiving Court Issued Orders and Notices by E−Mail: (1) Anyone can register for the Electronic Bankruptcy Noticing
program at ebn.uscourts.gov. (2) Only Debtors can register for DeBN (Debtor's Electronic Bankruptcy Noticing) by filing a DeBN
Request form (www.pamb.uscourts.gov/debn−form), with the Clerk of Court. Both options are FREE and allow the clerk to
quickly send you Court Issued Orders and Notices by E−Mail.




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                         page 1




    Case 1:20-bk-00599-HWV Doc 65 Filed 02/29/20 Entered 03/01/20 00:34:17                                                                       Desc
                         Imaged Certificate of Notice Page 3 of 4
Debtor Roman Catholic Diocese of Harrisburg                                                                       Case number 1:20−bk−00599−HWV


  7. Proof of claim deadline                 Deadline for filing proof of claim:                           Not yet set. If a deadline is set, the court will
                                                                                                           send you another notice.
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at www.pacer.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
      The bankruptcy clerk's office must     proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                             May 19, 2020
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                           page 2




    Case 1:20-bk-00599-HWV Doc 65 Filed 02/29/20 Entered 03/01/20 00:34:17                                                                          Desc
                         Imaged Certificate of Notice Page 4 of 4
